ORDER
Upon reconsideration of the State’s petition for discretionary-review pursuant to N.C.G.S. § 7A-31, filed 11 October 1993, the petition is allowed for the purpose of entering the following order:
The Court of Appeals’ opinion, filed 7 September 1993, is vacated, and the case is remanded to the Court of Appeals for reconsideration in light of this Court’s decision in State v. Bryant, 337 N.C. 298, --- S.E. 2d --- (1994). The temporary stay heretofore entered 14 May 1994 is dissolved.
By order of the Court in Conference, this 29 day of July, 1994.
s./ Parker, J.
For the Court